United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1653
                      ___________________________

                               Billie Joe Chapman

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Dan Craig, Oakdale Prison Warden; Doctor Gary Keller, Oakdale Prison Dr.; John
  Baldwin, Director; Mark Lund, Warden, Clarinda Prison; Dr. Keller, Doctor,
                              Clarinda Prison

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                           Submitted: October 7, 2014
                            Filed: October 10, 2014
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
      Billie Joe Chapman appeals from the order of the District Court1 granting
summary judgment to the defendants in his 42 U.S.C. § 1983 action in which
Chapman challenged the defendants’ involuntary administration of medication to
him. After de novo review, we affirm. See Green v. Dormire, 691 F.3d 917, 921 (8th
Cir. 2012) (standard of review). The record shows that the state-court proceeding,
which occurred before Chapman was involuntarily treated with antipsychotic
medication, satisfied the requirements of due process. See Washington v. Harper,
494 U.S. 210, 227, 235–36 (1990) (holding that the Due Process Clause allows an
inmate to be involuntarily treated with antipsychotic medication if he “is dangerous
to himself or others and the treatment is in the inmate’s medical interest” and
explaining the procedural protections required). Further, the District Court did not
abuse its discretion in denying Chapman’s motion for counsel; notably, Chapman was
represented by counsel in his state-court proceeding. See Phillips v. Jasper Cnty. Jail,
437 F.3d 791, 794 (8th Cir. 2006) (noting the standard of review and discussing the
“relevant criteria for determining whether counsel should be appointed”).

      Accordingly, we affirm.
                     ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-